DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (TET2 mutations) and species: IL-8, missense mutation, S145N, and claim 12 in the reply filed on 2/11/2022 and 6/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 3-4, 11, and 13-15 are withdrawn from consideration as being directed to non elected inventions.  An action on the merits of claims 1, 2, 8-10, 12, and 16-20 with regard to the elected invention and species is set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claim is directed to a sequencing method and therefore is directed to one of the four statutory categories of invention.
The claimed invention recites determining from a sequencing step whether a subject has one or more mutations in TET2.  This is directed to an abstract idea because this determination can occur entirely within the mind by reading the results of a sequencing assay.   It is therefore determined that the claim is directed to a judicial exception.
In the instant situation, the additional element/step of detecting sequencing at least a part of a genome comprising TET2 is a mere data gathering step and does not add a meaningful limitation to the method.  Although the claim recites an administration step of an IL-8 inhibitor, this step is conditional only upon determining that a TET2 mutation exists, and therefore does not practically apply the JE set forth in the claim because the step is not required.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the sequencing step is generally recited and does not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of sequencing known nucleic acids is well understood, routine, and conventional activity (see MPEP 2106.05d(II)).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the recitation of an abstract idea and any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claim is not directed to patent eligible subject matter.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jaiswal (Jaiswal et al; NEJM, vol 371, pages 2488-2498, 2014; as cited in the IDS dated 9/30/2020).
Jaiswal teaches analyzing the genome of subjects using whole exome sequencing to identify somatic mutations in peripheral blood cells (see page 2489, cols 1-2).  Jaiswal teaches that TET2 mutations, among others, were detected in some older subjects, but that detectable somatic mutations were rare in persons younger than 40 years of age (see page 2488).  This necessarily teaches that at least one of the subjects analyzed did not have any somatic mutations, which anticipates the claimed invention.  It is noted that the claim does not require any further steps if no mutations are identified.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8-10, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal (Jaiswal et al; NEJM, vol 371, pages 2488-2498, 2014; as cited in the IDS dated 9/30/2020), Fuster (Fuster et al; Science, vol 355, pages 842-847, 2017, as cited in the IDS dated 9/30/2020), Cavusoglu (Cavusoglu et al; Atherosclerosis, vol 242, pages 589-594, 2015, as cited in the IDS dated 9/30/2020) and Benson (Benson et al; Erratum/Atherosclerosis, 181, pages 417-422, 2005).
Jaiswal teaches analysis of somatic mutations in peripheral blood cells of patients with clonal hematopoiesis (claim 16).  Jaiswal teaches using whole exome sequencing (claims 19 and 20) to analyze samples from 17,182 subjects (see abstract).  Jaiswal teaches that the majority of somatic mutations were found in a number of genes including TET2.  Jaiswal teaches that the presence of these mutations were associated with an increase in risk for coronary heart disease and ischemic stroke (see abstract).  Jaiswal teaches identifying a number of TET2 mutations (supplementary table S3) including the SC1135Y mutation (claim 10), as well as a large number of frameshift and nonsense mutations (claims 8 and 9).  Jaiswal teaches that overall mortality was associated with the presence of mutations and that a VAF (variant allele fraction) of greater than or equal to 0.10 was significantly associated with cardiovascular cause of mortality (supplementary figure S10) (claims 12,17).  Fuster teaches that human aging is associated with an increased frequency of somatic mutations in hematopoietic cells, including in TET2.  Fuster teaches that this clonal hematopoiesis correlates with an increased risk of atherosclerotic disease (see abstract).  Fuster teaches that somatic TET2 mutations in blood cells play a causal role in atherosclerosis.  Jaiswal and Fuster do not teach determining the levels of plasma IL-8, however Cavusoglu teaches that increased plasma IL-8 levels (claim 18) are associated with acute coronary syndrome (see abstract).  Benson teaches that an IL-8 inhibitor, SB-332235, reduces atherosclerotic plaques in LDL receptor deficient mice. Therefore it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to treat patients with atherosclerosis who possess TET2 mutations in view of the teachings of Jaiswal and Fester, as well as elevated plasma IL8 levels in view of the teachings of Cavusoglu, with an IL 8 inhibitor as taught by Benson with a reasonable expectation of success because Benson teaches that an IL-8 inhibitor was able to reduce atherosclerotic plaques in LDL receptor deficient mice.  
  
Conclusion

No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634